            Case 2:21-cv-03331-JDW Document 1 Filed 07/27/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ELIZABETH TILY, SHAUNA BERMAN,                    Case No. __________________
AMANDA BIRD, TRACEY BOYLE,
JULIA CASTORANI, MEGHAN DREW,
LINDA FOREMAN, SHARON MCGEE,                      Removed from the Court of Common Pleas of
ABIGAIL O’CONNELL, AMANDA                         Philadelphia County, Case No. 210700261
REARDON, and MARIE ZWALL

                Plaintiffs,

       v.

THOMAS JEFFERSON UNIVSERITY
HOSPITALS, INC. d/b/a THOMAS
JEFFERSON UNIVERSITY HOSPITAL,

                Defendant.


                                    NOTICE OF REMOVAL

       Defendant Thomas Jefferson University Hospitals, Inc. (“TJUH”) removes Case No.

210700261 from the Court of Common Pleas of Philadelphia County, Pennsylvania to the United

States District Court of the Eastern District of Pennsylvania under 28 U.S.C. § 1446, stating:

       1.       Plaintiffs filed a civil action against TJUH in the Court of Common Pleas of

Philadelphia County on July 7, 2021. Plaintiffs’ Complaint is attached as Exhibit A.

       2.       Plaintiffs served TJUH on July 8, 2021. Plaintiffs’ Affidavit of Service is

attached as Exhibit B.

       3.       TJUH files this notice of removal within the 30-day period required by 28 U.S.C.

§ 1446(b)(1).

       4.       Plaintiffs, employees of TJUH, essentially allege two conceptual categories of

claims against TJUH: (i) an alleged failure to effectuate purported pay increases, and (ii) gender



                                                 1
            Case 2:21-cv-03331-JDW Document 1 Filed 07/27/21 Page 2 of 6




discrimination based on TJUH having allegedly paid Plaintiffs – all female registered nurses –

less than a male nurse. (Pls.’ Compl. ¶¶ 21–40.)

       5.      Plaintiffs’ Complaint includes four counts: (i) violations of Pennsylvania’s Wage

Payment and Collection Law; (ii) breach of contract; (iii) promissory estoppel, detrimental

reliance, and unjust enrichment; and (iv) violations of the Equal Pay Act. (Pls.’ Compl. ¶¶ 41–

52.)

       6.      Plaintiffs’ first three counts arise under state law. The fourth count arises under

federal law, specifically the Equal Pay Act, 29 U.S.C. § 206. (See Pls.’ Compl. ¶¶ 39, 51–52.)

       7.      While Plaintiffs do not explicitly state whether their wage discrimination claims

arise under the federal Equal Pay Act, which amended the Fair Labor Standards Act (“FLSA”),

or Pennsylvania’s Equal Pay Law, 43 Pa.C.S §§ 336.1–336.10, the only possible claim Plaintiffs

could assert is one under the federal Equal Pay Act due to the small number of workers covered

by Pennsylvania’s Equal Pay Law. Specifically, Pennsylvania’s Equal Pay Law excludes from

coverage any employee who is covered by the federal Equal Pay Act, and Plaintiffs are covered

by that federal statute because TJUH is a covered “employer” and the Plaintiffs are covered

“employees” under the FLSA. See 43 Pa.C.S. § 336.2(a); see also 29 U.S.C. § 203(d)-(e).

       8.      Because the Plaintiffs do not allege – nor could they – that they are excluded from

coverage under the Equal Pay Act, the Court can conclude that their wage discrimination claims

are based on federal law. See Rush v. Scott Specialty Gases, Inc., 914 F. Supp. 104, 109 (E.D.

Pa. 1996), rev’d in part on other grounds, 113 F.3d 476 (3d Cir. 1997).

       9.      Removal is proper under 28 U.S.C. § 1441(a) because this Court has original

jurisdiction over Plaintiffs’ Equal Pay Act claims under 28 U.S.C. § 1331. See Koresko v. Murphy,




                                                 2
          Case 2:21-cv-03331-JDW Document 1 Filed 07/27/21 Page 3 of 6




464 F. Supp. 2d 463, 467 (E.D. Pa. 2006) quoting Empire Healthchoice Assurance, Inc. v.

McVeigh, 547 U.S. 677, 690 (2006).

       10.       This Court has supplemental jurisdiction over the rest of Plaintiffs’ claims under 28

U.S.C. § 1367.

       11.       The state court where this suit has been pending is located within this district,

making venue proper under 28 U.S.C. § 1441(a).

       12.       Copies of all pleadings, process, orders, and other filings in the state court suit are

attached to this Notice, as required by 28 U.S.C. § 1446(a). The state court docket report is

attached as Exhibit C.

       13.       Defendant will promptly file a copy of this notice of removal with the Court of

Common Pleas of Philadelphia County, Pennsylvania.

       14.       In sum, removal is proper because Plaintiffs allege claims under federal law and

Defendant has satisfied the procedural requirements for removal.

                                                Respectfully submitted,

                                                PIETRAGALLO GORDON ALFANO
                                                BOSICK & RASPANTI, LLP

                                        By:     /s/ Joseph L. Gordon
                                                Gaetan J. Alfano, Esq. (SBN 32971)
                                                GJA@Pietragallo.com
                                                Joseph L. Gordon, Esq. (SBN 209075)
                                                JLG@Pietragallo.com
                                                Jeremy E. Abay, Esq. (SBN 316730)
                                                JEA@Pietragallo.com
                                                1818 Market Street, Suite 3402
                                                Philadelphia, Pennsylvania 19103
                                                Telephone: (215) 320-6200
                                                Fax: (215) 754-5173

                                                Attorneys for Thomas Jefferson University
                                                Hospitals, Inc.
Dated: July 27, 2021

                                                    3
            Case 2:21-cv-03331-JDW Document 1 Filed 07/27/21 Page 4 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ELIZABETH TILY, SHAUNA BERMAN,                   Case No. __________________
AMANDA BIRD, TRACEY BOYLE,
JULIA CASTORANI, MEGHAN DREW,
LINDA FOREMAN, SHARON MCGEE,                     Removed from the Court of Common Pleas of
ABIGAIL O’CONNELL, AMANDA                        Philadelphia County, Case No. 210700261
REARDON, and MARIE ZWALL

               Plaintiffs,

       v.

THOMAS JEFFERSON UNIVSERITY
HOSPITALS, INC. d/b/a THOMAS
JEFFERSON UNIVERSITY HOSPITAL,

               Defendant.


            WRITTEN NOTICE TO ADVERSE PARTIES AND STATE COURT

       Pursuant to 28 U.S.C. § 1446(d), you are hereby notified that Defendant Thomas

Jefferson University Hospitals, Inc. has filed the attached Notice of Removal in the United States

District Court for the Eastern District of Pennsylvania. Defendant has filed a copy of this Notice

with the Office of Judicial Records for the Court of Common Pleas of Philadelphia County,

Pennsylvania under Case No. 210700261.

                                             Respectfully submitted,

                                             PIETRAGALLO GORDON ALFANO
                                             BOSICK & RASPANTI, LLP

                                     By:     /s/ Joseph L. Gordon
                                             Gaetan J. Alfano, Esq. (SBN 32971)
                                             GJA@Pietragallo.com
                                             Joseph L. Gordon, Esq. (SBN 209075)
                                             JLG@Pietragallo.com
                                             Jeremy E. Abay, Esq. (SBN 316730)

                                                4
         Case 2:21-cv-03331-JDW Document 1 Filed 07/27/21 Page 5 of 6




                                    JEA@Pietragallo.com
                                    1818 Market Street, Suite 3402
                                    Philadelphia, Pennsylvania 19103
                                    Telephone: (215) 320-6200
                                    Fax: (215) 754-5173

                                    Attorneys for Thomas Jefferson University
                                    Hospitals, Inc.

Dated: July 27, 2021




                                       5
          Case 2:21-cv-03331-JDW Document 1 Filed 07/27/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certified that I caused a true and correct copy of the within Notice of Removal,

Written Notice to Adverse Parties and State Court, and Exhibits A–C to be served on the below

date by first-class mail, postage prepaid, on Plaintiffs’ counsel of record:

                                       Ari R. Karpf, Esq.
                                   KARPF, KARPF, CERUTTI, P.C.
                                        3331 Street Road
                                     Two Greenwood Square
                                           Suite 128
                                      Bensalem, PA 19020


                                               PIETRAGALLO GORDON ALFANO
                                               BOSICK & RASPANTI, LLP

                                       By:     /s/ Joseph L. Gordon
                                               Joseph L. Gordon, Esq.

                                               Attorney for Thomas Jefferson University
                                               Hospitals, Inc.

Dated: July 27, 2021
